Citation Nr: 1330894	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for status post lumbar fusion secondary to central stenosis, spondylosis, and radiculopathy with somatic complaints, claimed as a back injury.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO decision, which denied the Veteran's claim.

In a statement dated March 2010, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, he subsequently withdrew this hearing request in October 2011.  Accordingly, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. §  20.704(e) (2012).

In October 2010, a local hearing was held before a Decision Review Officer (DRO) at the St. Louis, Missouri, RO.  A transcript of that proceeding has been associated with the claims folder.

This issue was remanded by the Board for further development in March 2012 and January 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

In the March 2012 and January 2013 Board remands, the Board directed the AMC to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his back disability since service.  The AMC was directed, after obtaining proper authorization, to obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  The AMC was also instructed to inform the Veteran of any failed attempts to obtain records.

In January 2013, the Board noted that the Veteran had submitted an Authorization and Consent to Release Information form signed April 23, 2012, along with an attachment listing his medical treatment history dating back to 1975.  At that time, the Board noted that "[w]hile the Veteran submitted numerous private medical records at this time, it does not appear that all medical records referred to by the Veteran are in the claims file or that any effort has been made by the RO to obtain these records."  The Board directed the AMC to "[r]equest any pertinent medical records that have not already been associated with the claims file, to specifically include those listed on the statements attached to the April 23, 2012, Authorization and Consent to Release Information form, as well as records from Dr. M.G. and from A and A Pain Institute referred to in the September 2007 Authorization and Consent to Release Information forms. Associate any records received, including negative responses, with the claims file."

In April 2013, the Veteran faxed a large document to the AMC, which included numerous treatment records (many duplicates), and numerous Authorization and Consent to Release Information forms.  The forms included some treatment before 1985.  The earliest post-service treatment record contained in the claims file is from 1985.  The Veteran provided a release for a St. Genevieve County Memorial Hospital and indicated that he received treatment there beginning in 1975.  On a separate form, the Veteran provided a release for a Dr. DeGenova, who he reported treated him at St. Genevieve Hospital in 1984 after his accident.

Additionally, in April 2013, the Veteran separately provided release forms for A & A Pain Institute, Brentwood Center for Health, and Dr. M.G.   

In May 2013, the AMC informed the Veteran that requests for records were sent to A & A Pain Institute, Brentwood Center for Health, and the Orthopedic Center of St. Louis.  In May 2013, the Orthopedic Center of St. Louis indicated that the Veteran was not a patient at its facility.

In June 2013, the AMC informed the Veteran that no responses were received from the Orthopedic Center of St. Louis or the Brentwood Center for Health.  

In July 2013, after the claims file was returned to the Board, the Brentwood Center for Health replied that the Veteran's records were destroyed.

As the AMC did not send requests to all of the treatment providers listed on the Veteran's April 213 consent forms, and the forms indicate treatment records which are not currently of record (notably any records prior to 1985), the claim must be remanded again to comply with the January 2013 Board directives.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, request any pertinent medical records from prior to 1985 that have not already been associated with the claims file, to specifically include those listed on the statements attached to the April 23, 2012, and the April 2013 Authorization and Consent to Release Information forms.  Associate any records received, including negative responses, with the claims file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  If, and only if, any new, pertinent medical evidence is obtained, the May 2012 VA examiner should be asked to provide an opinion as to whether, with consideration of the new evidence, it is at least as likely as not (a 50/50 probability or greater) that the Veteran's currently diagnosed back disabilities were caused or aggravated by, or otherwise related to, his active duty service.

A discussion of the complete rationale for all opinions expressed, including reference to the pertinent medical records, should be included in the examination report.

3.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remain denied, he should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

